UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1412


BRETT C. KIMBERLIN,

                Plaintiff - Appellant,

          v.

NATIONAL BLOGGERS CLUB; ALI AKBAR; PATRICK FREY; ERICK
ERICKSON; MICHELLE MALKIN; GLENN BECK; AARON J. WALKER;
WILLIAM HOGE; LEE STRANAHAN; ROBERT STACY MCCAIN; MANDY
NAGY; BREITBART.COM; THE FRANKLIN CENTER; MERCURY RADIO
ARTS; THE BLAZE; ACE OF SPADES; REDSTATE; DB CAPITAL
STRATEGIES; DAN BACKER; TWITCHY; THE AMERICAN SPECTATOR,

                Defendants - Appellees,

          and

JAMES O’KEEFE; SIMON AND SCHUSTER, INC; LYNN THOMAS, a/k/a
Kimberlinunmasked,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:13-cv-03059-GJH)


Submitted:   June 10, 2015                   Decided:    June 16, 2015


Before WILKINSON and     HARRIS,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Brett C. Kimberlin, Appellant Pro Se.   Theodore Bruce Godfrey,
JEZIC, KRUM & MOYSE, LLC, Silver Spring, Maryland; Mark I.
Bailen, BAKER & HOSTETLER, LLP, Washington, DC; Michael Francis
Smith, SMITH APPELLATE LAW FIRM, Washington, DC; Eleanor M.
Lackman, Scott J. Sholder, COWAN DEBAETS ABRAHAMS & SHEPPARD
LLP, New York, New York; Ronald D. Coleman, GOETZ FITZPATRICK
LLP, New York, New York; Linda S. Mericle, LINDA S MERICLE PA,
Greenbelt, Maryland; Alison B. Schary, DAVIS WRIGHT TREMAINE,
LLP, Washington, DC; Jonathan Segal, Alonzo B. Wickers, DAVIS
WRIGHT TREMAINE LLP, Los Angeles, California; Christina Pauline
Sirois, DB CAPITOL STRATEGIES PLLC, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Brett C. Kimberlin seeks to appeal the district court’s

order dismissing some but not all of his claims in his civil

action.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,    28    U.S.C.   § 1292   (2012);    Fed.      R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).        The order Kimberlin seeks to appeal is neither a

final     order   nor   an     appealable     interlocutory      or    collateral

order.     See Stevenson v. City of Seat Pleasant, 743 F.3d 411,

415-16 (4th Cir. 2014) (citations omitted).                   Accordingly, we

dismiss the appeal for lack of jurisdiction.               We deny the motion

for sanctions as moot.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court    and   argument   would     not      aid    the

decisional process.



                                                                           DISMISSED




                                        3